


EXHIBIT 10.12
AMENDED AND RESTATED
FREESCALE SEMICONDUCTOR HOLDINGS
2007 EMPLOYEE INCENTIVE PLAN
1.
DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and in the Award Agreements. 
2.
PURPOSE

The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Awards.
3.
ADMINISTRATION

The Committee has discretionary authority, subject only to the express
provisions of the Plan and the Award Agreements, to interpret the Plan;
determine eligibility for and grant Awards; determine, modify or waive the terms
and conditions of any Award; prescribe forms, rules and procedures; and
otherwise do all things necessary to carry out the purposes of the Plan. Except
as otherwise provided by the express terms of an Award Agreement, all
determinations of the Committee made under the Plan will be conclusive and will
bind all parties. 
4.
LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. A maximum of 4,949,711 shares of Common Stock of the
Company may be delivered in satisfaction of Awards under the Plan. The issuance
of Shares, the payment of cash upon the exercise of an Award, the withholding of
Shares in satisfaction of the exercise price of Stock Options or the withholding
of Shares in satisfaction of tax withholding requirements shall reduce the total
number of Shares available under the Plan, as applicable. Shares which are
subject to Awards (or portion thereof) that are canceled, forfeited or otherwise
terminated may be granted again under the Plan. Common Stock issued under awards
of an acquired company that are converted, replaced or adjusted in connection
with the acquisition shall not reduce the number of shares available for Awards
under the Plan.
(b) Type of Shares. Common Stock delivered under the Plan may be authorized but
unissued Common Stock or previously issued Common Stock acquired by the Company
or any of its Affiliates and may include fractional shares of Common Stock.
5.
ELIGIBILITY AND PARTICIPATION

The Committee, based upon recommendations of the Company and it Affiliates, will
select Participants from among those key Employees of the Company or its
Affiliates who, in the opinion of the Committee, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
6.
RULES APPLICABLE TO STOCK OPTIONS

(a) General.
(1) Stock Option Provisions. The Committee will determine the terms of all Stock
Options, subject to the limitations provided herein, and shall furnish to each
Participant an Award Agreement setting forth the terms applicable to the
Participant’s Stock Option. By entering into an Award Agreement, the Participant
agrees to the terms of the Stock Option and of the Plan, to the extent not
inconsistent with the express terms of the Award Agreement. Notwithstanding any
provision of this Plan to the contrary, awards of an acquired company that are
converted, replaced or adjusted in connection with the acquisition may contain
terms and conditions that are inconsistent with the terms and conditions
specified herein, as determined by the Committee.
(2) Transferability. Except as otherwise provided in the Shareholders Agreement
or as the Committee otherwise expressly provides, Stock Options may not be
transferred other than by will or by the laws of descent and distribution, and
during a Participant’s lifetime, except as the Committee otherwise expressly
provides, may be exercised only by the Participant.
(3) Vesting, Etc. The Committee may determine the time or times at which a Stock
Option will vest or become exercisable and the terms on which a Stock Option
requiring exercise will remain exercisable. Unless the Committee expressly
provides otherwise, a vested Stock Option shall be exercisable only on or after
the earlier to occur of (i) the date which is six

1

--------------------------------------------------------------------------------




(6) months after the effective date of a Public Offering and (ii) the seventh
anniversary of the date of grant. Without limiting the foregoing, the Committee
may at any time accelerate the vesting or exercisability of a Stock Option,
regardless of any adverse or potentially adverse tax consequences resulting from
such acceleration. Unless the Committee expressly provides otherwise in an Award
Agreement, immediately upon the cessation of a Participant’s Employment all
Stock Options will cease to be exercisable and will terminate, except that:
(A) subject to (B) and (C) below, all Stock Options held by the Participant or
the Participant’s permitted transferees (as determined by reference to the
Shareholders Agreement and applicable Award Agreement), if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the shorter of (i) a period of 90 days
or (ii) the period ending on the latest date on which such Stock Option could
have been exercised without regard to this Section 6(a)(3), and will thereupon
terminate;
(B) all Stock Options held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the Participant’s death or Disability,
to the extent then exercisable, will remain exercisable for the shorter of
(i) the twelve (12) month period following the Participant’s death or Disability
or (ii) the period ending on the latest date on which such Stock Options could
have been exercised without regard to this Section 6(a)(3), and will thereupon
terminate; and
(C) all Stock Options held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment will immediately terminate upon such cessation if such cessation of
Employment was for Cause.
(4) Taxes. The Committee will make such provision for the withholding of taxes
as it deems necessary. The Committee may, but need not, hold back shares of
Common Stock from a Stock Option or permit a Participant to tender previously
owned shares of Common Stock in satisfaction of tax withholding requirements
(but not in excess of the applicable minimum statutory withholding rate).
(5) Dividend Equivalents, Etc. To the extent consistent with Section 409A of the
Code, the Committee may in its sole discretion provide for the payment of
amounts in cash, or for other adjustments to a Stock Option, upon an Adjustment
Event, with respect to Common Stock subject to a Stock Option.
(6) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued Employment with the Company or its Affiliates, continued
participation in the Plan, or any rights as a stockholder except as to shares of
Common Stock actually issued under the Plan.
(7) Shareholders Agreement. Unless otherwise specifically provided, all Stock
Options issued under the Plan and all Common Stock issued thereunder will be
subject to the Shareholders Agreement.
(b) Exercise.
(1) Time And Manner Of Exercise. Unless the Committee expressly provides
otherwise, a Stock Option permitting exercise by the holder will not be deemed
to have been exercised until the Committee receives a notice of exercise (in
form acceptable to the Committee) signed by the appropriate person and
accompanied by any payment required under the Stock Option. If the Stock Option
is exercised by any person other than the Participant, the Committee may require
satisfactory evidence that the person exercising the Stock Option has the right
to do so.
(2) Exercise Price. Except as otherwise permitted pursuant to Section 6(a)(5) or
Section 7(b)(1) hereof, the exercise price of a Stock Option will not be less
than the Fair Market Value of the Common Stock subject to the Stock Option,
determined as of the date of grant.
(3) Payment Of Exercise Price. Where the exercise of a Stock Option is to be
accompanied by payment, the Committee may determine the required or permitted
forms of payment, subject to the following: (a) all payments will be by cash or
check acceptable to the Committee, or (b) if so permitted by the Committee,
(i) through the delivery of shares of Common Stock that have a Fair Market Value
equal to the exercise price, except where payment by delivery of shares of
Common Stock would adversely affect the Company’s results of operations under
Generally Accepted Accounting Principles or where payment by delivery of shares
of Common Stock outstanding for less than six months would require application
of securities laws relating to profit realized on such shares of Common Stock,
(ii) where permitted by law, by delivery to the Company of a promissory note of
the person exercising the Stock Option, payable on such terms as are specified
by the Committee, (iii) at such time, if any, as the Common Stock is publicly
traded,
through a broker-assisted exercise program acceptable to the Committee, (iv) by
other means acceptable to the Committee, or (v) by means of withholding of
shares of Common Stock, with an aggregate Fair Market Value equal to (A) the
aggregate exercise price and (B) unless the Company is precluded or restricted
from doing so under debt covenants, minimum statutory withholding taxes with
respect to such exercise, or (vi) by any combination of the foregoing
permissible forms of payment. The delivery of shares of Common Stock in payment
of the exercise price under clause (b)(i) above may be accomplished either by

2

--------------------------------------------------------------------------------




actual delivery or by constructive delivery through attestation of ownership,
subject to such rules as the Committee may prescribe.
 
7.
EFFECT OF CERTAIN TRANSACTIONS

(a) Change Of Control. Except as otherwise provided in an Award Agreement, in
the event of a Change of Control in which there is an acquiring or surviving
entity, the Committee may, unless the Committee determines that doing so is
inappropriate or unfeasible, provide for the continuation or assumption of some
or all outstanding Awards, or for the grant of new awards in substitution
therefor, by the acquiror or survivor or an affiliate of the acquiror or
survivor, in each case on such terms and subject to such conditions as preserve
the intrinsic value of the Award in the Committee’s good faith determination. In
the event of a Change of Control (whether or not there is an acquiring or
surviving entity) in which there is no assumption or substitution as to some or
all outstanding Awards, the Committee shall preserve the intrinsic value of the
Awards, provide for treating as satisfied any time-based vesting condition on
any such Award or for the accelerated delivery of shares of Common Stock
issuable under each such Award, or cancel any Award and, in connection
therewith, pay an amount (in cash or, in the discretion of the Committee, in the
form of consideration paid to shareholders of the Company in connection with
such Change of Control) which, in the case of Stock Options, shall equal the
excess, if any, of the Fair Market Value of the Shares subject to such Stock
Options over the aggregate exercise price of such Stock Options, in each case on
a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Committee, following exercise or cancellation of the Award or
the issuance of the shares, as the case may be, to participate as a stockholder
in the Change of Control. Except as otherwise provided in an Award Agreement,
each Award (unless assumed pursuant to the first sentence of this Section 7(a)),
will terminate upon consummation of the Change of Control.
(b) Changes In, Distributions With Respect To And Redemptions Of Common Stock.
(1) Basic Adjustment Provisions. In the event of any stock dividend or other
similar distribution (whether in the form of stock or other securities or other
property), stock split or combination of shares (including a reverse stock
split), recapitalization, conversion, reorganization, consolidation, split-up,
spin-off, combination, merger, exchange of stock, redemption or repurchase of
all or part of the shares of any class of stock or any change in the capital
structure of the Company or an Affiliate or other transaction or event (other
than those described in Section 7(a)), the Committee will, as appropriate in
order to prevent enlargement or dilution of benefits intended to be made
available under the Plan, make adjustments to the maximum number of shares of
Common Stock that may be delivered under the Plan under Section 4(a) and will
also make appropriate adjustments to the number and kind of shares of stock,
securities or other property (including cash) subject to Awards then outstanding
or subsequently granted, any exercise prices relating to Awards and any other
provision of Awards affected by such change.
(2) Certain Other Adjustments. The Committee will also make adjustments of the
type described in paragraph (1) above to take into account distributions to
stockholders other than those provided for in Section 7(a) and 7(b)(1), or any
other event, if the Committee determines that adjustments are appropriate to
avoid distortion in the operation of the Plan and to preserve the value of
Awards made hereunder.
(3) Continuing Application of Plan Terms. References in the Plan to shares of
Common Stock will be construed to include any stock or securities resulting from
an adjustment pursuant to this Section 7.
 
8.
RESTRICTED CASH AWARDS

The Committee, in its sole discretion, may grant Restricted Cash Awards. Such
Restricted Cash Awards shall be dependent on such conditions, as the Committee
shall determine, including, without limitation, the right to receive payment
upon the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives. Restricted Cash Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine all terms and
conditions of such Restricted Cash Awards (including, without limitation, the
vesting provisions thereof).
9.
LEGAL CONDITIONS ON DELIVERY OF COMMON STOCK

The Company shall, prior to delivering shares of Common Stock pursuant to the
Plan or removing any restriction from shares of Common Stock previously
delivered under the Plan, ensure that (a) all legal matters in connection with
the issuance and delivery of such shares have been addressed and resolved, and
(b) if the outstanding Common Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be

3

--------------------------------------------------------------------------------




listed on such exchange or system upon official notice of issuance. The Company
and its Affiliates will be obligated to deliver any shares of Common Stock
pursuant to the Plan or to remove any restriction from shares of Common Stock
previously delivered under the Plan upon satisfaction or waiver of the
conditions set forth in the preceding sentence and all other conditions of the
Award Agreement. If the sale of Common Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may in good faith recommend to avoid violation of such Act. The Company
may require that certificates evidencing Common Stock issued under the Plan bear
an appropriate legend reflecting any restriction on transfer applicable to such
Common Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.
10.
AMENDMENT AND TERMINATION

The Committee, in it sole and absolute discretion, may at any time or times
amend or alter the Plan or any outstanding Award and may at any time terminate
or discontinue the Plan as to any future grants of Awards; provided, that the
Committee may not, without the Participant’s consent, amend or terminate the
terms of an Award or the Plan so as to affect adversely the Participants’ or a
Participant’s rights under the Shareholders Agreement, an Award or the Plan. Any
amendments to the Plan shall be conditioned upon stockholder approval only to
the extent, if any, such approval is required by applicable law (including the
Code), as determined by the Committee.
11.
WAIVER OF JURY TRIAL

By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection. therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative or attorney of the Company or any Affiliate has represented,
expressly or otherwise, that the Company would not, in the event of any action,
proceeding or counterclaim, seek to enforce the foregoing waivers.
12.
ESTABLISHMENT OF SUB-PLANS

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the Committee’s
discretion under the Plan as the Board deems necessary or desirable and
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as the Board shall deem necessary or desirable. All supplements adopted by
the Board shall be deemed to be part of the Plan, but each supplement shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any supplement to Participants in any
jurisdiction that is not affected.
13.
SECTION 409A

It is intended that the terms of this Plan comply with Section 409A of the Code.
If it is determined that the terms of this Plan have been structured in a manner
that would result in adverse tax treatment under Section 409A of the Code, the
parties agree to cooperate in taking all reasonable measures to restructure the
arrangement to minimize or avoid such adverse tax treatment without materially
impairing Participant’s economic rights.
14.
GOVERNING LAW

Except as otherwise provided by the express terms of an Award Agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan shall be governed by and interpreted in accordance with the laws
of the State of Delaware.
EXHIBIT A
Definitions of Terms
The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
“Affiliate”: Any corporation or other entity that is an “Affiliate” of the
Company within the meaning of the Shareholders Agreement.
“Adjustment Event”: Either (i) a cash dividend with respect to shares of Common
Stock paid to all or substantially all holders of shares of Common Stock, other
than cash dividends in respect of shares of Common Stock declared by the Board
as part of a regular dividend payment practice or stated cash dividend policy of
the Company following a Public Offering, or (ii) a

4

--------------------------------------------------------------------------------




substantially pro rata redemption or substantially pro rata repurchase by the
Company, of all or part of any class of stock of the Company.
“Award”: any Stock Option or Restricted Cash Award granted pursuant to the Plan.
“Award Agreement”: A written agreement between the Company and the Participant
evidencing an Award, which may, but need not, be executed or acknowledged by a
Participant.
“Board”: The Board of Directors of the Company.
“Cause”: “Cause” as defined in the Shareholders Agreement.
“Change of Control”: Any of the following: (i) a Change of Control within the
meaning of the Shareholders Agreement; (ii) directly or indirectly a sale,
transfer or other conveyance of all or substantially all of the assets of
Freescale Semiconductor, Inc. (“Freescale”), on a consolidated basis, to any
“person” or “group” (as such terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act, whether or not applicable), as an entirety or
substantially as an entirety in one transaction or series of related
transactions; (iii) any “person” or “group” (as such terms are used for purposes
of Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable),
other than one or more Qualified Institutional Investors, is or becomes the
“beneficial owner” (as that term is used in Rules 13d-3 and 13d-5 under the
Exchange Act, whether or not applicable), directly or indirectly, of more than
50% of the total voting power of all Voting Stock then outstanding of Freescale,
provided that for so long as (x) the Partnership and its subsidiaries own more
than 50% of the total voting power of all Voting Stock of Freescale and (y) one
or more Qualified Institutional Investors own more than 50% of the total voting
power of all Voting Stock of the general partner of the Partnership, such
Qualified Institutional Investors will be deemed to beneficially own the
Freescale Voting Stock owned by the Partnership and its subsidiaries; or
(iv) during any period of 24-consecutive months, individuals who at the
beginning of such period constituted the board of directors of Freescale
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of Freescale was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of Freescale then in office.


“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
“Committee”: The Board or, if one or more has been appointed, a committee of the
Board. The Committee may delegate ministerial tasks to such persons as it deems
appropriate.
“Common Stock”: Common shares of the Company, par value $.01 per share.
“Company”: Freescale Semiconductor Holdings I, Ltd., a Bermuda limited company.
“Disability”: “Disability” as defined in the Shareholders Agreement.
“Employee”: Any person who is employed by the Company or an Affiliate.
“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Unless the Committee provides otherwise, a
Participant who receives an Award in his or her capacity as an Employee will be
deemed to cease Employment when the employee-employer relationship with the
Company and its Affiliates ceases. A Participant who receives an Award in any
other capacity will be deemed to continue Employment so long as the Participant
is providing services in such capacity. If a Participant’s relationship is with
an Affiliate and that entity ceases to be an Affiliate, the Participant will be
deemed to cease Employment when the entity ceases to be an Affiliate unless the
Participant transfers Employment to the Company or its remaining Affiliates.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Fair Market Value”: “Fair Market Value” as defined in the Shareholders
Agreement.
“Participant”: A person who is granted an Award under the Plan.
“Partnership”: Freescale Holdings L.P., a Cayman Islands exempted limited
partnership, together with any successor thereto.
“Plan”: Freescale Semiconductor Holdings 2007 Employee Incentive Plan as from
time to time amended and in effect.

5

--------------------------------------------------------------------------------




“Public Offering”: a public offering and sale of equity securities for cash
pursuant to an effective registration statement under the Securities Act of 1933
and the rules promulgated thereunder, as amended from time to time.
“Qualified Institutional Investors”: “Qualified Institutional Investors” as
defined in the Shareholders Agreement.
“Qualified Public Offering”: the first underwritten Public Offering (other than
any Public Offering or sale pursuant to a registration statement on Form S-4,
S-8 or a comparable form) in which the aggregate price to the public of all
equity securities sold in such offering in combination with the aggregate price
to the public of all equity securities sold in any previous underwritten Public
Offerings (other than any Public Offering or sale pursuant to a registration
statement on Form S-4, S-8 or a comparable form) shall exceed $750,000,000.


“Restricted Cash Award”: an Award granted pursuant to Section 8 of the Plan that
is not denominated or valued by reference to Common Stock.
“Shareholders Agreement”: Shareholders Agreement by and among Freescale
Semiconductor Holdings I, Ltd. and certain stockholders of Freescale
Semiconductor Holdings I, Ltd. dated as of March 9, 2007.
“Shares”: Common shares of the Company, par value $.01 per share.
“Stock Option”: An option entitling the recipient to acquire shares of Common
Stock upon payment of the exercise price.
“Voting Stock”: all classes of capital stock or shares then outstanding and
normally entitled to vote in elections of directors.

6